DETAILED ACTION
This office action is in response to the communication received on September 15, 2022 concerning application No. 16/406,487 filed on May 8, 2019.
	Claims 1-7, 10, 21, 23, 24, 26, 27, 29, and 30 are currently pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “determine whether a predetermined period has elapsed during the two-dimensional ultrasound scan, the predetermined period being defined by one of a predetermined time interval and a time required to acquire a predetermined number of frames, examiner respectfully disagrees. As set forth in the previous office action Segawa et al. (US 20070032699) which was used in combination with Goto for the rejection of claims 23 and 26 teaches determining the similarity between images after a predetermined time interval, [0060] and [0072] of Segawa discloses the time interval is 5 seconds. Additionally Matsumoto (US 20190216441) which was used in combination with Goto for the rejection of claims 24 and 27 teaches the predetermined period is a time required to acquire a predetermined number of frames, [0046]-[0047] of Matsumoto discloses after a specific number of frames are acquired moving on to step s6 where a similarity between parts is calculated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 21, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable by Goto et al. (JP 2014113421, hereinafter Goto) in view of Segawa et al. (US 20070032699, hereinafter Segawa).
Regarding claim 1, Goto teaches an ultrasound diagnosis apparatus (fig. 1) comprising; 
processing circuitry (all included circuitry within the main body 10) configured to 
perform a two-dimensional ultrasound scan on a subject via an ultrasound probe ([0012], “ultrasonic probe 1 for two-dimensional scanning of the subject P”);
generate two-dimensional ultrasound image data based on echo data acquired by the two-dimensional ultrasound scan ([0023], “the device body 10 is a device that generates ultrasound image data based on the reflected wave signal received by the ultrasound probe 1”);
reconstruct two-dimensional medical image data from three-dimensional medical image data of the subject ([0045], “the determination unit 171 is a cutting plane that generates two-dimensional medical image data from three-dimensional medical image data”), based on position information of the two-dimensional ultrasound image data ([0045], “cutting plane…corresponds to a scanning cross section of ultrasound image data displayed on the monitor 2”) in a first coordinate space specified from detected position information of the ultrasound probe ([0045], “the corresponding cross section which is the cross section is determined based on the position information acquired by the position sensor 4” and “the determination unit 171 calculates the first coordinate system”) and a correspondence relationship obtained in advance between a second coordinate space to which the three-dimensional medical image data belongs and the first coordinate space ([0045], “after associating the first coordinate system with the second coordinate system, the determination unit 171 determined the corresponding cross section based on the change in the position information” and [0061] discloses that the “the thee-dimensional X-ray CT image data 101 [is the] (second coordinates system)”); 
determine whether a predetermined period has elapsed during the two-dimensional ultrasound scan ([0081] discloses when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed positions the method of fig. 11 continues to be performed. The changing of positions of the ultrasound probe is considered to be the predetermined period); and
when the predetermined period has elapsed ([0075], [0076], when it is determined that the ultrasound probe position has changed the method of fig. 11 continues), calculate a degree of similarity between the two-dimensional ultrasound image data and the two-dimensional medical image data ([0061] explains a process of changing the position of the cross section when the positions within the cross sections is different from one another. In order to know that the positions within each cross section are different the processing unit must determine a degree of similarity between the two cross sections. Additionally, in step S107 discussed in [0079] the changing unit 174 determines whether the position of the corresponding cross section is the same as the position of the similar cross section. The determining of whether the position is the same is considered to be the same as determining a degree of similarity between the two cross sections).
Goto does not specifically teach the predetermined period is defined by one of a predetermined time interval and a time required to acquire a predetermined number of frames.
However,
Segawa in a similar field of endeavor teaches determining the similarity between images after a predetermined time interval ([0060], [0072] discloses calculating a degree of agreement (similarity) between the current image and an image previously stored where the time interval is 5 seconds. Additionally see claims 36, 56, and 61 which disclose “compare the image data acquired at predetermined time interval to determine a degree of agreement of the image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to have the predetermined period be a predetermined time interval. The motivation to apply the known technique of having the predetermined period be a predetermined time interval of Segawa to the apparatus of Goto would be to allow for the predictable results of having the similarity be determined even if the probe has not been moved which is beneficial when imaging anatomical structures that might move on their own such as the heart.
Regarding claim 21, Goto teaches a medical information processing method comprising: 
performing a two-dimensional ultrasound scan on a subject via an ultrasound probe ([0012], “ultrasonic probe 1 for two-dimensional scanning of the subject P”);
generating two-dimensional ultrasound image data on a basis of echo data acquired by the two-dimensional ultrasound scan ([0023], “the device body 10 is a device that generates ultrasound image data based on the reflected wave signal received by the ultrasound probe 1”);
reconstructing two-dimensional medical image data from three-dimensional medical image data of the subject ([0045], “the determination unit 171 is a cutting plane that generates two-dimensional medical image data from three-dimensional medical image data”), based on position information of the two-dimensional ultrasound image data ([0045], corresponds to a scanning cross section of ultrasound image data displayed on the monitor 2”) in a first coordinate space specified from detected position information of the ultrasound probe ([0045], “the corresponding cross section which is the cross section is determined based on the position information acquired by the position sensor 4”) and a correspondence relationship obtained in advance between a second coordinate space to which the three-dimensional medical image data belongs and the first coordinate space ([0045], “after associating the first coordinate system with the second coordinate system, the determination unit 171 determined the corresponding cross section based on the change in the position information”); 
determining whether a predetermined period has elapsed during the two-dimensional ultrasound scan ([0081] discloses when the determination unit 171 returns to step S101 it determines if the ultrasound probe has changed positions. If it is determined that the ultrasound probe has changed positions the method of fig. 11 continues to be performed. The changing of positions of the ultrasound probe is considered to be the predetermined period); and
when the predetermined period has elapsed ([0075]-[0076], when it is determined that the ultrasound probe position has changed the method of fig. 11 continues), calculating a degree of similarity between the two-dimensional ultrasound image data and the two-dimensional medical image data every time a condition is satisfied ([0061] explains a process of changing the position of the cross section when the positions within the cross sections is different from one another. In order to know that the positions within each cross section are different the processing unit must determine a degree of similarity between the two cross sections. Additionally, in step S107 discussed in [0079] the changing unit 174 determines whether the position of the corresponding cross section is the same as the position of the similar cross section. the determining of whether the position is the same is considered to be the same as determining a degree similarity between the two cross sections).
Goto does not specifically teach the predetermined period is defined by one of a predetermined time interval and a time required to acquire a predetermined number of frames.
However,
Segawa in a similar field of endeavor teaches determining the similarity between images after a predetermined time interval ([0060], [0072] discloses calculating a degree of agreement (similarity) between the current image and an image previously stored where the time interval is 5 seconds. Additionally see claims 36, 56, and 61 which disclose “compare the image data acquired at predetermined time interval to determine a degree of agreement of the image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto to have the predetermined period be a predetermined time. The motivation to apply the known technique of having the predetermined period be a predetermined time of Segawa to the method of Goto would be to allow for the predictable results of having the similarity be determined even if the probe has not been moved which is beneficial when imaging anatomical structures that might move on their own such as the heart.
Regarding claims 23 and 26, Goto teaches the apparatus of claim 1 and the method of claim 21, as set forth above. 
Segawa in a similar field of endeavor teaches the predetermined period is defined by the predetermined time interval ([0060], [0072] discloses calculating a degree of agreement (similarity) between the current image and an image previously stored where the time interval is 5 seconds. Additionally see claims 36, 56, and 61 which disclose “compare the image data acquired at predetermined time interval to determine a degree of agreement of the image data”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Hyun et al. (US 2013/0231559, hereinafter Hyun) and Kim et al. (US 2004/0006273, hereinafter Kim).
Regarding claim 2, Goto in view of Segawa teaches the apparatus of claim 1, as set forth above. Goto further teaches the processing circuitry is further configured to: when the degree of similarity equal to or smaller than, a first threshold value ([0077] describes a process for when the index that represents the degree of distortion is not within a predetermined allowable range meaning that the degree of distortion is large, therefore the degree of similarity is smaller than the predetermined range) determine a new relationship between the two coordinate spaces ([0077]-[0082] describe the process of determining the new cross section in the second coordinate system that corresponds to the first cross section in the first coordinate system). 
Goto in view of Segawa does not specifically teach in response to the degree of similarity being smaller than, or equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data based on the two-dimensional ultrasound image data corresponding to a plurality of temporal phases, and correct the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data.
However,
Hyun in a similar field of endeavor teaches in response to the degree of similarity being smaller than, or equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data ([0052], “in case none of the calculated similarities is greater than the threshold similarity, the similarity calculation section 145 may be operable to iteratively perform the above mentioned procedure (i.e., from S104 to S118)” where in S104 a 3D ultrasound image is generated), and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data ([0045] at step S106 the processor 104 carries out a registration step between the 3D CT image and the 3D ultrasound image in order to determine a position of the 3D ultrasound image with respect to the 3D CT image. [0040] discloses the image registration is performed by extracting sample points from each of the images. The respective coordinate system of the 3D ultrasound image is considered the first coordinate system and the respective coordinate system of the 3D CT image is considered the second coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa to in response to the degree of similarity being equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data, and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data. The motivation to apply the known technique of in response to the degree of similarity being equal to or smaller than a first threshold value, generating three-dimensional ultrasound image data, and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data of Hyun to the apparatus of Goto in view of Segawa would be to allow for the predictable results of ensuring that the region being imaged in the ultrasound image is the same region being imaged in the medical image. 
Goto in view of Segawa and Hyun does not specifically teach that the three-dimensional ultrasound image data is generated on a basis of two-dimensional ultrasound image data corresponding to a plurality of temporal phases.
However, 
Kim in a similar field of endeavor teaches that the three-dimensional ultrasound image data is generated based on two-dimensional ultrasound image data corresponding to a plurality of temporal phases ([0002] teaches that it is conventionally known to generate three-dimensional ultrasound images from a plurality of consecutive two-dimensional images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa and Hyun to generate a three-dimensional ultrasound image from two-dimensional ultrasound images. The motivation to use the known technique of generating a three-dimensional ultrasound image from two-dimensional ultrasound images of Kim to the apparatus of Goto in view of Segawa and Hyun would allow for the predictable results of being able to perform the acquisition with a less expensive ultrasound probe, thereby reducing the cost of the procedure.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Hyun.
Regarding claim 3, Goto in view of Segawa teaches the ultrasound diagnosis apparatus of claim 1, as set forth above. Goto further teaches the processing circuitry is further configured to perform a three-dimensional ultrasound scan and generate three-dimensional ultrasound image data ([0013], [0023] disclose that the apparatus 10 can perform three-dimensional scanning in order to generate three-dimensional ultrasonic image data) and when the degree of similarity equal to or smaller than, a first threshold value ([0077] describes a process for when the index that represents the degree of distortion is not within a predetermined allowable range meaning that the degree of distortion is large, therefore the degree of similarity is smaller than the predetermined range) determine a new relationship between the two coordinate spaces ([0077]-[0082] describe the process of determining the new cross section in the second coordinate system that corresponds to the first cross section in the first coordinate system.
Goto in view of Segawa does not specifically teach in response to the degree of similarity being equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data, and correct the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data.
However,
Hyun in a similar field of endeavor teaches in response to the degree of similarity being equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data ([0052], “in case none of the calculated similarities is greater than the threshold similarity, the similarity calculation section 145 may be operable to iteratively perform the above mentioned procedure (i.e., from S104 to S118)” where in S104 a 3D ultrasound image is generated), and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data ([0045] at step S106 the processor 104 carries out a registration step between the 3D CT image and the 3D ultrasound image in order to determine a position of the 3D ultrasound image with respect to the 3D CT image. [0040] discloses the image registration is performed by extracting sample points from each of the images. The respective coordinate system of the 3D ultrasound image is considered the first coordinate system and the respective coordinate system of the 3D CT image is considered the second coordinate system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa to in response to the degree of similarity being equal to or smaller than a first threshold value, generate three-dimensional ultrasound image data, and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data. The motivation to apply the known technique of in response to the degree of similarity being equal to or smaller than a first threshold value, generating three-dimensional ultrasound image data, and correcting the correspondence relationship between the first coordinate system and the second coordinate system by comparing the three-dimensional ultrasound image data with the three-dimensional medical image data of Hyun to the apparatus of Goto in view of Segawa would be to allow for the predictable results of ensuring that the region being imaged in the ultrasound image is the same region being imaged in the medical image. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa and Hyun as applied to claim 3 and further in view of Kobayashi et al. (US 20160310094, hereinafter Kobayashi).
Regarding claim 4, Goto in view of Segawa and Hyun teaches the apparatus of claim 3, as set forth above. Goto in view of Segawa and Hyun do not specifically teach the first threshold values is set based on at least one of a site scanned by the ultrasound probe, a physique of the subject, and a posture of the subject at a time acquisition of the three-dimensional medical image data.
However,
Kobayashi in a similar field of endeavor teaches the first threshold values is set based on at least one of a site scanned by the ultrasound probe, a physique of the subject, and a posture of the subject at a time acquisition of the three-dimensional medical image data ([0107] discloses “the first threshold may be set to a value that differs depending on the type and location of an anatomical region in which each ROI is set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa and Hyun to set the threshold based on the site scanned by the ultrasound probe. The motivation to apply the known technique of setting the threshold based on the site being scanned by the ultrasound probe of Kobayashi to the apparatus of Goto in view of Segawa and Hyun would be to allow for the predictable results of having the threshold be adjustable based on the amount of movement or clarity of the site being imaged.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa and Hyun as applied to claim 3 and further in view of Kruecker et al. (US 20190142374, hereinafter Kruecker).
Regarding claim 5, Goto in view of Segawa and Hyun teaches the apparatus of claim 3, as set forth above. Goto in view of Segawa and Hyun do not specifically teach the processing circuitry is further configured to correct the correspondence relationship at a time when a moving amount of the ultrasound probe is equal to or smaller than a second threshold value.
However,
Kruecker in a similar field of endeavor teaches correcting the relationship at a time when the moving amount of the ultrasound probe is equal to or smaller than, a second threshold value ([0057], the bias correction may be triggered to occur automatically when the ultrasound probe is determined to be stopped or slowed (e.g., below a certain velocity threshold)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa and Hyun to have the processing circuitry be further configured to correct the correspondence relationship at a time when a moving amount of the ultrasound probe is equal to or smaller than, a second threshold value. The motivation to apply the known technique of correcting a relationship when the moving amount of the ultrasound probe is equal to or smaller than, a second threshold value of Kruecker to the apparatus of Goto in view of Segawa and Hyun would be to allow for the predictable results of using high quality images as the ultrasound volume data, which would allow for a more accurate re-registration of the correspondence relationship. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Hyun et al. (US 2013/0231559, hereinafter Hyun) and Schwab et al. (US 20190183453, hereinafter Schwab).
Regarding claim 6, Goto teaches the ultrasound diagnosis apparatus of claim 1 as set forth above. 
Goto in view of Segawa does not specifically teach the processing circuitry is further configured to normalize the degree of similarity to convert the degree of similarity to a relative value and cause the display to display the normalized degree of similarity. 
However, 
Hyun in a similar field of endeavor teaches normalizing the degree of similarity to convert the degree of similarity to a relative value ([0049], “normalize the calculated similarities to have a value ranging from 0 to 2 by using normalized information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa to have normalized the degree of similarity to convert the degree of similarity to a relative value. The motivation to make this modification is so that all of the calculated similarities can be compared to one another with reference to mutual information, as recognized by Hyun ([0049]).
Neither Goto, Segawa nor Hyun teach displaying the degree of similarity. 
However, 
Schwab in a similar field of endeavor teaches displaying a degree of similarity on a display ([0033], “the processor 116 may display a graphical indicator on the display screen 18 to indicate the value of the similarity metric”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa and Hyun to have a degree of similarity indicator displayed on the display. The motivation to apply the known technique of displaying the degree of similarity on the display of Schwab to the apparatus of Goto in view of Segawa and Hyun would be to allow for the predictable results of having the user be able to view the degree of similarity between the two images. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Schwab.
Regarding claim 7, Goto in view of Segawa teaches the ultrasound diagnosis apparatus of claim 1 as set forth above. 
Goto in view of Segawa does not specifically teach the processing circuitry is further configured to generate an indicator indicating the degree of similarity and cause a display to display the indicator.
However, 
Schwab in a similar field of endeavor teaches the processing circuitry is further configured to generate an indicator indicating the degree of similarity and cause a display to display the indicator ([0033], “the processor 116 may display a graphical indicator on the display screen 18 to indicate the value of the similarity metric”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa to have the processing circuitry be further configured to generate an indicator indicating the degree of similarity and cause a display to display the indicator. The motivation to apply the known technique of having the processing circuitry be further configured to generate an indicator indicating the degree of similarity and cause a display to display the indicator of Schwab to the apparatus of Goto in view of Segawa would be to allow for the predictable results of having the user be able to view the degree of similarity between the two images. 

Claim 10, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Tamada (US 20150245820).
Regarding claim 10, Goto in view of Segawa teaches the ultrasound diagnosis apparatus of claim 1, as set forth above.
Goto in view of Segawa does not specifically teach wherein the predetermined period is set in accordance with at least one of a site scanned by the ultrasound probe, a physique of the subject, and a posture of the subject during the scan performed by the ultrasound probe 
However, 
Tamada in a similar field of endeavor teaches performing an analysis after a predetermined period that is set in accordance with the site being scanned by the ultrasound probe ([0089], “tracking over a predetermined period (for example, ten beats or more of the cardiac cycle” after the predetermined period the obtained frames are then analyzed. The site being imaged is the heart and the predetermined period is based on the number of heart beats).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Goto in view of Segawa to have incorporated the site scanned by the ultrasound probe in determining the predetermined periodic cycle. The motivation to apply the known technique of performing an analysis after a predetermined period that is set in accordance with the site being scanned by the ultrasound probe of Tamada to the apparatus of Goto in view of Segawa would be to allow for the predictable results of ensuring the site is being properly imaged before performing an analysis on the obtained images.
Regarding claims 29 and 30, Goto in view of Segawa teaches the ultrasound diagnosis apparatus of claim 1 and method of claim 21, as set forth above. Goto in view of Segawa does not specifically teach the processing circuitry is further configured to vary a length of the predetermined period in accordance with at least one of a target site, a physique of the subject, and a posture of the subject during the scan.
However,
Tamada in a similar field of endeavor teaches performing an analysis after a predetermined period that is set in accordance with the target site being scanned by the ultrasound probe ([0089], “tracking over a predetermined period (for example, ten beats or more of the cardiac cycle” after the predetermined period the obtained frames are then analyzed. The target site being imaged is the heart and the predetermined period is based on the number of heart beats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method disclosed by Goto in view of Segawa to have the processing circuitry is further configured to vary a length of the predetermined period in accordance with at least one of a target site, a physique of the subject, and a posture of the subject during the scan. The motivation to apply the known technique of performing an analysis after a predetermined period that is set in accordance with the target site being scanned by the ultrasound probe of Tamada to the apparatus and method of Goto in view of Segawa would be to allow for the predictable results of ensuring the site is being properly imaged before performing an analysis on the obtained images.

Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Segawa as applied to claim 1 above, and further in view of Matsumoto (US 20190216441).
Regarding claims 24 and 27, Goto in view of Segawa teaches the apparatus of claim 1 and the method of claim 21, as set forth above. Goto in view of Segawa does not specifically teach the predetermined period is defined by the time required to acquire the predetermined number of frames.
However,
Matsumoto in a similar field of endeavor teaches requiring a predetermined number of frames to be acquired before analyzing the image ([0046]-[0047] and step s3 in fig. 4 discloses that after a specific number of frames has been acquired the process proceeds to the next step where the image/s are further analyzed in steps S6 or S12 and in step S6 a similarity between parts in an image is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus and method disclosed by Goto in view of Segawa to have the predetermined period be defined by the time required to acquire the predetermined number of frames. The motivation to apply the known technique of requiring a predetermined number of frames to be acquired before analyzing the image of Matsumoto to the apparatus and method of Goto in view of Segawa would be to allow for the predictable results of ensuring enough data is being obtained before performing an analysis on the obtained images.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791